963 A.2d 841 (2009)
197 N.J. 469
In the Matter of John Scott ANGELUCCI, an Attorney at Law (Attorney No. XXXXXXXXX).
D-21 September Term 2008
Supreme Court of New Jersey.
January 30, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-188, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that JOHN SCOTT ANGELUCCI of DEPTFORD, who was admitted to the bar of this State in 1991, and who has been suspended from the practice of law since March 5, 2007, should be suspended from practice for a period of one year for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having determined that the one-year term of suspension should be consecutive to the six-month suspension effective on November 8, 2008, ordered by the Court on October 6, 2008;
And JOHN SCOTT ANGELUCCI having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined that a three-year suspension from practice is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that JOHN SCOTT ANGELUCCI is suspended from the practice of law for a period of three years and until the further Order of the Court, effective May 9, 2009; and it is further
ORDERED that respondent shall not be reinstated to the practice of law until he complies with the fee arbitration determination in District Docket No. IV-06-0017F, and pays the sanction in the amount of $250 to the Disciplinary Oversight Committee as ordered by the Court on March 5, 2007; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.